Citation Nr: 0926242
Decision Date: 07/14/09	Archive Date: 09/03/09

DOCKET NO. 07-17 403A                      DATE JUL 14 2009 

On appeal from the Department of Veterans Affairs Regional Office in Boise, Idaho 

THE ISSUE 

Entitlement to service connection for a cervical spine disorder with radiculopathy. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Scott Shorernan, Associate Counsel 

INTRODUCTION 

The Veteran had active service from June 1975 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2009. A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action is required. 

REMAND 

The Veteran's service treatment records (STRs) show that in October 1980 he complained of three weeks of numbness and tingling in his hands and arms that was getting progressively worse. On examination, his pulses were good and it was recommended that his service be extended for two weeks for further testing to determine the etiology of the numbness. It was noted that this condition had initially occurred during active service. 

At a November 2005 VA physical therapy evaluation the Veteran reported having had a "knot" in his right upper back that he felt was related to decreased grip strength and paresthesias on the right fourth and fifth digits. On examination, he had mild to moderate tenderness in the upper back, a mildly weak grip on the right, and mild weakness of the right biceps. A December 2005 MRI of the Veteran's cervical spine showed a straightening of the normal curvature, moderate narrowing of normal disc space height, and minimal to moderate osteophytic disc bulging. In addition, there was possible spinal stenosis at C5-6, severe spinal stenosis at C7- T1, 

- 2 - 

and generalized disc bulging at C7-T1. A January 2006 MRI of the cervical spine showed degenerative stenosis, most severe at C6-5 and C6-7. 

In October 2006 the Veteran had a VA neurosurgery consultation for right cervical radiculopathy and bilateral arm numbness and weakness. The physician noted that it was difficult to evaluate the Veteran's left hand because of a crush injury he had suffered. The Veteran said that he had experienced similar symptoms since his active service, and it was noted that an MRI showed spinal stenosis with cord compression at C6-7 and right-side disc herniation at C5-6. The examination showed numbness in both hands, and the Veteran had hypoactive reflexes and almost full strength in the right grip. The physician diagnosed spinal stenosis, cord compression, and disc herniation. At December 2006 treatment it was noted that the Veteran dropped objects from his right hand due to numbness, and that he rarely had numbness in his left arm. 

A VA neurologist wrote in May 2009 that the Veteran has cervical disc disease and spondylosis at C5-6 and C5-7, with neuroforaminal compromise at those levels. It was also noted that he has carpal tunnel syndrome, and had undergone carpal tunnel releases in the remote past. He has right neck and shoulder pain and numbness in the right arm distal to the elbow, which was made worse by certain positions or activities such as gripping a steering wheel. The Veteran told the neurologist that he had suffered from these symptoms since 1979, and the doctor reviewed the STRs discussed above. The neurologist wrote that he believed the Veteran's symptoms were a combination of carpal tunnel syndrome and cervical disc problems, and that they were the same symptoms he has suffered with since his active service. 

After reviewing the record, the Board believes that a nexus examination is needed to secure competent medical evidence as to the relative likelihood that the Veteran's cervical disc disease with radiculopathy is related to his active military service. In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c) (2008). The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-service event, injury, or 

- 3 - 

disease; and indication that the current disability may be associated with an inservice event. In the present case, these criteria have been met, and therefore the Veteran must be scheduled for an examination. 

Accordingly, the case is REMANDED for the following action: 

1. The RO should request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a cervical spine disorder with radiculopathy. The RO should also invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that is his ultimate responsibility to submit. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the cervical spine disorder with radiculopathy. The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. All appropriate tests and studies and/or consultation(s) should be accomplished. The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 5050 degree of probability) that the Veteran's cervical disc disease with radiculopathy is medically related to his active service. In addition, the examiner should state the relationship between the numbness in the Veteran's 
upper extremities and his cervical spine disorder with radiculopathy. The examiner should provide a rationale for all conclusions, including if he cannot state an opinion without resorting to speculation. 

- 4 - 


3. Thereafter, the RO should readjudicate the Veteran's claim for a cervical spine disorder with radiculopathy. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals 
 
Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5  




